    '

        lli.t>.AO 2458   (Rev. 12/1 I) Judgment in a Criminal Petty Case
                         Sheet I


                                                 UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA
                          UNITED STATES OF AMERICA                                    JUDGMENT IN A CRIMINAL CASE
                                           v.                                         (For Offenses Committed On or After November I, 1987)

                          ANGEL CHANTEL TOWNSON                                       Case Number: 19-CR-0755-JLB
                                                                                       MORGAN STEWART
                                                                                      Defendant's Attorney
    REGISTRATION NO. 73803298

    D
    THE DEFENDANT:
    l8J pleaded guilty to count(s) ONE OF THE MISDEMEANOR INFORMATION
    D         was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
              after a plea ofnot guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                               Count
    Title & Section                             Nature of Offense                                                                             Number(s)
8 USC 1325; 18 USC 2                            ILLEGAL ENTRY (MISDEMEANOR); AIDING AND ABETTING {MISDEMEANOR)




                    The defendant is sentenced as provided in pages 2 through --~2_ _ ofthis judgment.

   D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ is 0 areO dismissed on the motion of the United States.
   l8J Assessment: $10 - WAIVED


   l8J     Fine waived                                  D Forfeiture pursuant to order filed                                             included herein.
                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
          or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
          defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                        MARCH 5, 2019
                                                                                        Date of Imposition of Sentence




                                                                                                                                                19-CR-0755-JLB
AO 2458      (Rev. 12/J I) Judgment in Criminal Petty Case
             Sheet 2 - Imprisonment

                                                                                                         Judgment- Page
                                                                                                                          __2__ of      2
DEFENDANT: ANGEL CHANTEL TOWNSON
CASE NUMBER: 19-CR-0755-JLB
                                                                   IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau ofprisons to be imprisoned for a term of
          TIME SERVED.



     0 Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D The court makes the following recommendations to the Bureau of Prisons:



     O The defendant is remanded to the custody of the United States Marshal.
     0    The defendant shall surrender to the United States Marshal for this district:
            Oat                                          Oa.m.       op.m.      on------------
                as notified by the United States Marshal.

     O The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D~~~~~~~~~~~~~~~~~~~~~~~~-
           0    as notified by the United States Marshal.
           D    as notified by the Probation or Pretrial Services Office.


                                                                        RETURN

I have executed this judgment as follows:

          Defendant delivered on                                                           to

at                                                           with a certified copy of this judgment.


                                                                                                       UNITED STATES MARSHAL


                                                                              By -----,::=::=-:-::-:::::=:-=-,:=,,.,.,-:-=,,.,..,-----
                                                                                                  DEPUTY UNITED ST ATES MARSHAL




                                                                                                                               19-CR-0755-JLB
